DETAILED ACTION

In response to the Amendment filed February 18, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 3 and 9 – 14 are allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising an extension element operably coupled to a first end of a second side of the triangular flat plate opposite the T bar, the extension element having measurement markings indicated on at least one face of the extension element, such that the measurement markings of the at least one face of the triangular flat plat continue on the at least one face of the extension element; and a hinge configured to extend and retract the extension element between an open position and a stowed position, wherein the hinge couples a first end of the extension element to the first end of the second side of the triangular flat plate; and wherein an access window is disposed in the triangular flat plate proximate an intersection of the T bar and the second side, and  in combination with the remaining limitations of the claims.

Claims 6 - 7 are allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising an extension element operably coupled to a first end of a second side of the triangular flat plate opposite the T bar, the extension element having measurement markings indicated on at least one face of the extension element, such that the measurement markings of the at least one face of the triangular flat plat continue on the at least one face of the extension element; a hinge configured to extend and retract the extension element between an open position and a stowed position, wherein the hinge couples a first end of the extension element to the first end of the second side of the triangular flat plate; and a retention element configured to retain the extension element in the stowed position, wherein the retention element is positioned proximate to the T bar when the extension element is in the stowed position; and wherein multiple instances of the retention element are provided on the extension element in combination with the remaining limitations of the claims.



Claims 15 - 16 and 18 are allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising an extension element having second length measurement markings indicated thereon, such that the second length measurement markings continue from the first length measurement markings; a hinge configured to extend and retract the extension element between an open position and a stowed position, wherein the hinge couples a first end of the extension element to an end of 4Application No. 17/497,406 the second side of the triangular flat plate; and a retention element configured to retain the extension element in the stowed position, wherein the retention element is positioned proximate to the T bar when the extension element is in the stowed position; and wherein multiple instances of the retention element are provided on complementary surfaces of the first side and the extension element in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walsh et al. (US Pub. No. 2020/0047542)
Walsh et al. (US Pub. No. 2021/0379924)
Walsh et al. (US Pub. No. 2022/0024244)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL

Art Unit 2861
March 12, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861